 

 

 

 

Exhibit 10.1

Southern First Bank, N.A.

Salary Continuation Agreement

 

            This Salary Continuation Agreement (this “Agreement”) is made and
entered into as of the 1st day of October, 2008, by and between Southern First
Bank, N.A. a South Carolina-chartered bank (the “Bank”), and ______________, its
___________ (the “Executive”).

 

            Whereas, the Executive has contributed substantially to the success
of the Bank and the Bank desires that the Executive continue in its employ,

 

            Whereas, to encourage the Executive to remain an employee of the
Bank, the Bank is willing to provide salary continuation benefits to the
Executive, payable from the Bank’s general assets,

 

            Whereas, none of the conditions or events included in the definition
of the term “golden parachute payment” that is set forth in section
18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12 U.S.C.
1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule
359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or, to the best knowledge of the
Bank, is contemplated insofar as the Bank is concerned, and

 

            Whereas, the parties hereto intend that this Agreement shall be
considered an unfunded arrangement maintained primarily to provide supplemental
retirement benefits for the Executive, and to be considered a non-qualified
benefit plan for purposes of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”).  The Executive is fully advised of the Bank’s
financial status.

 

            Now Therefore, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Executive and the Bank hereby agree as follows.

 

Article 1

Definitions

 

            The following words and phrases used in this Agreement have the
meanings specified.

 

            1.1       “Accrual Balance” means the liability that should be
accrued by the Bank under generally accepted accounting principles (“GAAP”), as
consistently applied in accordance with past practices at the Bank, for the
Bank’s obligation to the Executive under this Agreement.

 

            1.2       “Beneficiary” means each designated person, or the estate
of the deceased Executive, entitled to benefits, if any, upon the death of the
Executive, determined according to Article 4.

 

            1.3       “Beneficiary Designation Form” means the form established
from time to time by the Plan Administrator that the Executive completes, signs,
and returns to the Plan Administrator to designate one or more Beneficiaries.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

            1.4       “Change in Control” shall mean any one of the following
events occurs, provided the event constitutes a change in control within the
meaning of Internal Revenue Code section 409A and rules, regulations, and
guidance of general application thereunder issued by the Department of the
Treasury, and provided the occurrence of the event is objectively determinable
and does not require the exercise of judgment or discretion on the part of the
Plan Administrator or any other person  –

 

                        (a)        the individuals who, as of the date of this
Agreement, are members of the Board of Directors of Southern First Bancshares,
Inc., of which the Bank is a wholly owned subsidiary (the “Incumbent Board”)
cease for any reason during any twelve (12) -month period to constitute more
than fifty percent (50%) of the Board of Directors of Southern First Bancshares,
Inc.; provided, however, that if the election, or nomination for election by
Southern First Bancshares, Inc.’s shareholders, of any new director was approved
in advance by a vote of more than fifty percent (50%) of the then existing Board
of Directors of Southern First Bancshares, Inc., such new director shall, for
purposes of this Agreement, be considered as a member of the Incumbent Board;

 

(b)        acquisitions during a twelve (12) – month period ending on the date
of the most recent acquisition by such Person (as the term “person” is used for
purposes of Section 13(d) or 14(d) of the Exchange Act, specifically excluding a
transfer to a subsidiary of Southern First Bancshares, Inc.) of any voting
securities of Southern First Bancshares, Inc. (the “Voting Securities”) by any
Person immediately after which such Person has “Beneficial Ownership” (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty-five
percent (35%) or more of the combined voting power of Southern First Bancshares,
Inc.'s then outstanding Voting Securities; or

 

(c)        acquisitions of the assets of Southern First Bancshares, Inc. that
have a total gross fair market value equal to or more than forty percent (40%)
of the total gross fair market value (as the term “gross fair market value” is
used for purposes of Section 1.409A-3(g)(5)(vi) of the Code) of all of the
assets of Southern First Bancshares, Inc. immediately prior to such acquisitions
by any Person during a twelve (12) – month period ending on the date of the most
recent acquisition.

 

            1.5       “Code” means the Internal Revenue Code of 1986, as
amended, and rules, regulations, and guidance of general application issued
thereunder by the Department of the Treasury.

 

            1.6       “Disability” means because of a medically determinable
physical or mental impairment that can be expected to result in death or that
can be expected to last for a continuous period of at least twelve (12) months,
(x) the Executive is unable to engage in any substantial gainful activity, or
(y) the Executive is receiving income replacement benefits for a period of at
least three (3) months under an accident and health plan of the employer. 
Medical determination of disability may be made either by the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Bank.  Upon request of the Plan Administrator, the Executive
must submit proof to the Plan Administrator of the Social Security
Administration’s or provider’s determination.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

            1.7       “Early Termination” means Separation from Service before
Normal Retirement Age for reasons other than death, Disability, Termination for
Cause, or after a Change in Control.

 

            1.8       “Effective Date” means October 1, 2008.

 

            1.9       “Intentional” does not mean an act or failure to act on
the part of the Executive if it was due primarily to an error in judgment or
negligence.  An act or failure to act on the Executive’s part shall be
considered intentional if it is not in good faith and if it is without a
reasonable belief that the action or failure to act is in the best interests of
the Bank.

 

            1.10     “Normal Retirement Age” means the Executive’s 65th
birthday.

 

            1.11     “Plan Administrator” or “Administrator” means the plan
administrator described in Article 8.

 

            1.12     “Plan Year” means a twelve (12) - month period commencing
on January 1 and ending on December 31 of each year.  The initial Plan Year
shall commence on the Effective Date of this Agreement.

 

            1.13     “Separation from Service” means the Executive’s service as
an executive or independent contractor to the Bank and any member of a
controlled group, as defined in Code section 414, terminates for any reason,
other than because of a leave of absence approved by the Bank or the Executive’s
death.  For purposes of this Agreement, if there is a dispute about the
employment status of the Executive or the date of the Executive’s Separation
from Service, such status will be determined in compliance with Section 409A of
the Code, specifically Prop. Reg. § 1.409A-1(h).

 

            1.14     “Termination for Cause” and “Cause” shall have the meaning
specified in any effective severance or employment agreement existing on the
date hereof or hereafter entered into between the Executive and the Bank and/or
Southern First Bancshares, Inc.  If the Executive is not a party to a severance
or employment agreement containing a definition for termination for cause,
Termination for Cause, for purposes of this Agreement, means the Bank and/or
Southern First Bancshares, Inc. terminates the Executive’s employment for any of
the following reasons –

 

                        (a)        the Executive’s gross negligence or gross
neglect of duties or intentional and material failure to perform stated duties
after written notice thereof, or

 

                        (b)        disloyalty or dishonesty by the Executive in
the performance of the Executive’s duties, or a breach of the Executive’s
fiduciary duties for personal profit, in any case whether in the Executive’s
capacity as a director or officer, or

 

                        (c)        intentional wrongful damage by the Executive
to the business or property of the Bank or Southern First Bancshares, Inc. or
any of its affiliates, including without limitation the reputation of the Bank
or Southern First Bancshares, Inc., which in the judgment of the Bank or
Southern First Bancshares, Inc. causes material harm to the Bank or Southern
First Bancshares, Inc. or any of its affiliates, or

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

                        (d)       a willful violation by the Executive of any
applicable law or significant policy of the Bank or Southern First Bancshares,
Inc. or any of its affiliates that, in the Bank’s or Southern First Bancshares,
Inc.’s judgment, results in an adverse effect on the Bank or Southern First
Bancshares, Inc. or any of its affiliates, regardless of whether the violation
leads to criminal prosecution or conviction.  For purposes of this Agreement,
applicable laws include any statute, rule, regulatory order, statement of
policy, or final cease-and-desist order of any governmental agency or body
having regulatory authority over the Bank or Southern First Bancshares, Inc., or

 

                        (e)        the occurrence of any event that results in
the Executive being excluded from coverage, or having coverage limited for the
Executive as compared to other executives of the Bank or Southern First
Bancshares, Inc., under the Bank’s or Southern First Bancshares, Inc.’s blanket
bond or other fidelity or insurance policy covering its directors, officers, or
employees, or

 

                        (f)        the Executive is removed from office or
permanently prohibited from participating in the Bank’s or Southern First
Bancshares, Inc.’s affairs by an order issued under section 8(e)(4) or section
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or (g)(1), or

 

                        (g)        conviction of the Executive for or plea of no
contest to a felony or conviction of or plea of no contest to a misdemeanor
involving moral turpitude, or the actual incarceration of the Executive for
forty-five (45) consecutive days or more.

 

Article 2

Lifetime with a Fifteen (15) – Year Term Certain Benefits Period

 

            2.1       Normal Retirement Benefit.  Unless Separation from Service
or a Change in Control occurs before Normal Retirement Age, when the Executive
attains the Normal Retirement Age the Bank shall pay to the Executive the
benefit described in this section 2.1 instead of any other benefit under this
Agreement.  If the Executive’s Separation from Service thereafter is a
Termination for Cause or if this Agreement terminates under Article 5, no
further benefits shall be paid.

 

            2.1.1    Amount of Benefit. The annual benefit under this section
2.1 is ___________________________.

 

            2.1.2    Payment of Benefit.  The Bank shall pay the annual benefit
to the Executive in twelve (12) equal monthly installments payable on the first
(1st) day of each month, beginning with the month immediately after the month in
which the Executive attains the Normal Retirement Age.  The Normal Retirement
annual benefit shall be paid to the Executive for the Executive’s lifetime with
a fifteen (15) – year term certain period.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

            2.2       Early Termination Benefit.  Provided the Executive shall
have been continuously employed by the Bank for five (5) consecutive years from
the Effective Date when Early Termination occurs, upon such Early Termination
the Bank shall pay to the Executive the benefit described in this section 2.2
instead of any other benefit under this Agreement.  The Executive and the
Executive’s Beneficiary shall be entitled to no benefits whatsoever under this
Agreement if Early Termination occurs before the Executive shall have been
continuously employed by the Bank for five (5) consecutive years from the
Effective Date; provided, however,  all of the Executive’s benefits under this
section 2.2 shall be forfeited if at any time from the date of the Executive’s
Early Termination and for a period of one (1) year thereafter, the Executive
(without the prior written consent of the Bank) competes with the Bank or
Southern First Bancshares, Inc. or any of its subsidiaries, directly or
indirectly, by engaging in forming, by serving as an organizer, director,
officer of, employee or agent, or consultant to, or by acquiring or maintaining
more than a one percent (1%) passive investment in, a depository financial
institution or holding company thereof if such depository financial institution
or holding company has or establishes one (1) or more offices or branches which
are located within thirty (30) miles of any office or branch of the Bank in
existence at the date of the Executive’s Early Termination. 

 

            2.2.1    Amount of Benefit.  The annual benefit under this section
2.2 is calculated by taking the Accrual Balance existing at the end of the month
immediately before the month in which Separation from Service occurs,
compounding this Accrual Balance forward to the Executive’s Normal Retirement
Age taking into account interest at the discount rate or rates established by
the Plan Administrator, and amortizing this resulting amount over the period
specified in section 2.2.2 beginning with the Executive's Normal Retirement Age.

 

            2.2.2    Payment of Benefit.   The Bank shall pay the annual benefit
to the Executive in twelve (12) equal monthly installments payable on the first
(1st) day of each month, beginning with the later of (x) the seventh (7th) month
after the Executive’s Separation from Service, or (y) the month immediately
after the month in which the Executive attains the Normal Retirement Age.  The
annual benefit shall be paid to the Executive for the Executive’s lifetime with
a fifteen (15) – year term certain period.

 

            2.3       Disability Benefit.  Upon Separation from Service because
of Disability before Normal Retirement Age, the Bank shall pay to the Executive
the benefit described in this section 2.3 instead of any other benefit under
this Agreement.

 

            2.3.1    Amount of Benefit.   The annual benefit under this section
2.3 is calculated by taking the Accrual Balance existing at the end of the month
immediately before the month in which Separation from Service occurs,
compounding this Accrual Balance forward to the Executive’s Normal Retirement
Age taking into account interest at the discount rate or rates established by
the Plan Administrator, and amortizing this resulting amount over the period
specified in section 2.3.2 beginning with the Executive's Normal Retirement Age.

 

            2.3.2    Payment of Benefit.  Beginning with the later of (x) the
seventh (7th) month after the Executive’s Separation from Service, or (y) the
month immediately after the month in which the Executive attains the Normal
Retirement Age, the Bank shall pay the Disability benefit to the Executive in
twelve (12) equal monthly installments on the first (1st) day of each month. 
The annual benefit shall be paid to the Executive for the Executive’s lifetime
with a fifteen (15) – year term certain period.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

            2.4       Change in Control Benefit.  If a Change in Control occurs
after the date of this Agreement but before Normal Retirement Age and before
Separation from Service, the Bank shall pay to the Executive the benefit
described in this section 2.4 instead of any other benefit under this Agreement
and the Bank shall exercise its discretion to terminate this Agreement.

 

 2.4.1   Amount of Benefit.  The benefit under this section 2.4 is the amount
equal to the greater of: (i)                                Dollars or (ii) the
Executive’s Accrual Balance at the time of the Change in Control.

 

            2.4.2    Payment of Benefit.  The Bank shall pay the Change in
Control benefit under section 2.4 of this Agreement to the Executive in one
lump-sum within three (3) days after the Change in Control.  Payment of the
Change in Control benefit shall fully discharge the Bank from all obligations
under this Agreement, except the legal fee reimbursement obligation under
section 7.13 and the obligation to make section 280G excise-tax gross-up
payments under section 7.14.

 

            2.5       Lump-sum Payment of Normal Retirement Benefit, Early
Termination Benefit, or Disability Benefit Being Paid to the Executive when a
Change in Control Occurs.  If a Change in Control occurs at any time during the
salary continuation benefit payment period and if when the Change in Control
occurs the Executive is receiving the benefit provided by sections 2.1.2, 2.2.2,
or 2.3.2, the Bank shall pay the present value, calculated at the discount rate
or rates established by the Plan Administrator, of the remaining salary
continuation benefits to the Executive in a single lump sum within three (3)
days after the Change in Control. 

 

            2.6       Contradiction Between the Agreement and Schedule A. 
Schedule A attached hereto and incorporated herein contains sample calculations
of the Executive’s potential benefits under the various sections of this
Agreement, using certain assumptions as detailed in the attached Schedule A. 
These calculations are for illustrative and informational purposes only and are
subject to change due to changes in the assumptions from time to time, such as
changes in the assumed discount rate, variations between the assumed timing of
certain payments and events and the eventual actual timing of such payments and
events, and other factors.  If there is a contradiction between the terms of
this Agreement and Schedule A concerning the actual amount of a particular
benefit amount due the Executive under this Agreement, then the actual amount of
the benefit as set forth in this Agreement shall control.  If the Plan
Administrator changes the discount rate employed for purposes of calculating the
Accrual Balance, the Plan Administrator shall prepare or cause to be prepared a
revised Schedule A, which shall supersede and replace any and all Schedules A
previously prepared under or attached to this Agreement.

 

            2.7       Savings Clause Relating to Compliance with Code Section
409A.  Despite any contrary provision of this Agreement, if when the Executive’s
employment terminates the Executive is a specified employee, as defined in Code
section 409A, and if any payments under Article 2 of this Agreement will result
in additional tax or interest to the Executive because of section 409A, the
Executive will not be entitled to the payments under Article 2 until the
earliest of (x) the date that is at least six (6) months after termination of
the Executive’s employment for reasons other than the Executive’s death, (y) the
date of the Executive’s death, or (z) any earlier date that does not result in
additional tax or interest to the Executive under section 409A.  If any
provision of this Agreement would subject the Executive to additional tax or
interest under section 409A, the Bank shall reform the provision.  However, the
Bank shall maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting the Executive to additional tax or
interest, and the Bank shall not be required to incur any additional
compensation expense as a result of the reformed provision.

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

            2.8       One Benefit Only.  Despite anything to the contrary in
this Agreement, the Executive and Beneficiary are entitled to one benefit only
under this Agreement, which shall be determined by the first event to occur that
is dealt with by this Agreement.  Except as provided in section 2.5 or Article
3, subsequent occurrence of events dealt with by this Agreement shall not
entitle the Executive or Beneficiary to other or additional benefits under this
Agreement.

 

            2.9       United States Treasury Capital Purchase Program Payment
Limitations.  Notwithstanding anything in this Agreement to the contrary, any
payments to the Executive shall be limited to the extent required under the
United States Treasury Capital Purchase Program (the "Program") and related
regulations in the event that the Bank or its holding company participates in
the Program.  The Executive agrees to such amendments, agreements, or waivers
that may be required by the United States Treasury or requested by the Bank or
its holding company to comply with the terms of the Program.

 

Article 3

Death Benefits

 

            3.1       Death during Active Service.  Except as provided in
section 5.2, if the Executive dies in active service to the Bank before Normal
Retirement Age, the Executive’s Beneficiary shall be entitled to:

 

            3.1.1    Amount of Benefit.  The benefit under this section 3.1 is
an amount equal to the Executive’s Accrual Balance at the time of the
Executive’s death.

 

            3.1.2    Payment of Benefit.  The Bank shall pay the Death during
Active Service benefit to the Executive’s Beneficiary within sixty (60) days of
the Executive’s death.

 

3.2       Death before any Separation from Service but after Normal Retirement
Age and before the End of the Fifteen (15) – Year Term Certain Period.  If the
Executive dies before any Separation from Service and the Executive is receiving
the Executive’s normal retirement benefit provided by section 2.1, but the
Executive has not received the Executive’s normal retirement benefit for the
full fifteen (15) – year term certain period, the Executive’s Beneficiary shall
be entitled to:

 

3.2.1    Amount and Payment of Benefit.   At the Bank’s sole discretion upon the
Executive’s death, the benefit under this section 3.2 shall be either: (i) the
present value, calculated at the discount rate or rates established by the Plan
Administrator, at the Executive’s death of the Executive’s remaining salary
continuation benefits as determined under section 2.1, paid to the Executive’s
Beneficiary in a lump-sum within sixty (60) days of the Executive’s death; or
(ii) the Executive’s remaining salary continuation benefits as determined under
section 2.1, paid to the Executive’s Beneficiary at the times specified in
section 2.1; provided, however, that no benefits under this Agreement shall be
paid or payable to the Executive or the Executive’s Beneficiary if this
Agreement is terminated under Article 5.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

            3.3       Death after Separation from Service before Normal
Retirement Age.  If the Executive dies after Separation from Service and the
Executive is entitled to the Early Termination benefit provided by section 2.2
or the Disability benefit provided by section 2.3, but has not started receiving
such benefits because the Executive has not reached the Normal Retirement Age,
the Executive’s Beneficiary shall be entitled to:

 

3.3.1    Amount of Benefit.   The lump-sum benefit under this section 3.3 is the
present value, calculated at the discount rate or rates established by the Plan
Administrator, at the Executive’s death of the Accrual Balance which existed at
the end of the month immediately before the month in which Separation from
Service occurred, after compounding this Accrual Balance forward to the
Executive’s Normal Retirement Age taking into account interest at the discount
rate or rates established by the Plan Administrator.  Assuming the two discount
rates referred to in the previous sentence are the same, the resulting lump-sum
benefit under this section 3.3 would be the Executive’s Accrual Balance which
existed at the end of the month immediately before the month in which Separation
from Service occurred; provided, however, that no benefits under this Agreement
shall be paid or payable to the Executive or the Executive’s Beneficiary if this
Agreement is terminated under Article 5.

 

3.3.2    Payment of Benefit.  The Bank shall pay the Death after Separation from
Service before Normal Retirement Age lump-sum benefit to the Executive’s
Beneficiary within sixty (60) days of the Executive’s death. 

 

3.4       Death after Separation from Service after Normal Retirement Age.  If
the Executive dies after Separation from Service and the Executive is receiving
the normal retirement benefit provided by section 2.1, the Early Termination
benefit provided by section 2.2, or the Disability benefit provided by section
2.3, the Executive’s Beneficiary shall be entitled to:

 

3.4.1    Amount and Payment of Benefit.   At the Bank’s sole discretion upon the
Executive’s death, the benefit under this section 3.4 shall be either: (i) the
present value, calculated at the discount rate or rates established by the Plan
Administrator, at the Executive’s death of the Executive’s remaining salary
continuation benefits as determined under section 2.1, 2.2, or 2.3, as
applicable, paid to the Executive’s Beneficiary in a lump-sum within sixty (60)
days of the Executive’s death; or (ii) the Executive’s remaining salary
continuation benefits as determined under section 2.1, 2.2, or 2.3, as
applicable, in the amounts specified in the applicable section, paid to the
Executive’s Beneficiary at the times specified in the applicable section;
provided, however, that no benefits under this Agreement shall be paid or
payable to the Executive or the Executive’s Beneficiary if this Agreement is
terminated under Article 5. 

 

Article 4

Beneficiaries

 

            4.1       Beneficiary Designations.  The Executive shall have the
right to designate at any time a Beneficiary to receive any benefits payable
under this Agreement upon the death of the Executive.  The Beneficiary
designated under this Agreement may be the same as or different from the
beneficiary designation under any other benefit plan of the Bank in which the
Executive participates.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

            4.2       Beneficiary Designation: Change.  The Executive shall
designate a Beneficiary by completing and signing the Beneficiary Designation
Form and delivering it to the Plan Administrator or its designated agent.  The
Executive’s Beneficiary designation shall be deemed automatically revoked if the
Beneficiary predeceases the Executive or if the Executive names a spouse as
Beneficiary and the marriage is subsequently dissolved.  The Executive shall
have the right to change a Beneficiary by completing, signing, and otherwise
complying with the terms of the Beneficiary Designation Form and the Plan
Administrator’s rules and procedures, as in effect from time to time.  Upon the
acceptance by the Plan Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled.  The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator before the
Executive’s death.

 

            4.3       Acknowledgment.  No designation or change in designation
of a Beneficiary shall be effective until received, accepted, and acknowledged
in writing by the Plan Administrator or its designated agent.

 

            4.4       No Beneficiary Designation.  If the Executive dies without
a valid beneficiary designation, or if all designated Beneficiaries predecease
the Executive, then the Executive’s spouse shall be the designated Beneficiary. 
If the Executive has no surviving spouse, the benefits shall be made to the
personal representative of the Executive’s estate.

 

            4.5       Facility of Payment.  If a benefit is payable to a minor,
to a person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Bank may pay such benefit to the
guardian, legal representative, or person having the care or custody of the
minor, incapacitated person, or incapable person.  The Bank may require proof of
incapacity, minority, or guardianship as it may deem appropriate before
distribution of the benefit.  Distribution shall completely discharge the Bank
from all liability for the benefit.

 

Article 5

General Limitations

 

            5.1       Termination for Cause.  Despite any contrary provision of
this Agreement, the Bank shall not pay any benefit under this Agreement and this
Agreement shall terminate if Separation from Service is the result of
Termination for Cause. 

 

            5.2       Suicide or Misstatement.  The Bank shall not pay any
benefit under this Agreement and the Beneficiary shall be entitled to no
benefits if the Executive commits suicide within two (2) years after the date of
this Agreement or if the Executive makes any material misstatement of fact on
any application or resume provided to the Bank or on any application for
benefits provided by the Bank.

 

            5.3       Removal.  If the Executive is removed from office or
permanently prohibited from participating in the Bank’s affairs by an order
issued under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. 1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order.

 

            5.4       Default.  Despite any contrary provision of this
Agreement, if the Bank is in “default” or “in danger of default,” as those terms
are defined in section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C.
1813(x), all obligations under this Agreement shall terminate.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

            5.5       FDIC Open-Bank Assistance.  All obligations under this
Agreement shall terminate, except to the extent determined that continuation of
the contract is necessary for the continued operation of the Bank, when the
Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Federal
Deposit Insurance Act section 13(c).  12 U.S.C. 1823(c).  Rights of the parties
that have already vested shall not be affected by such action, however.

 

 

Article 6

Claims and Review Procedures

 

            6.1       Claims Procedure.  A person or beneficiary (“claimant”)
who has not received benefits under this Agreement that he or she believes
should be paid shall make a claim for such benefits as follows –

 

            6.1.1    Initiation – Written Claim.  The claimant initiates a claim
by submitting to the Administrator a written claim for the benefits.  If the
claim relates to the contents of a notice received by the claimant, the claim
must be made within sixty (60) days after the notice was received by the
claimant.  All other claims must be made within one-hundred eighty (180) days
after the date of the event that caused the claim to arise.  The claim must
state with particularity the determination desired by the claimant.

 

            6.1.2    Timing of Bank Response.  The Bank shall respond to the
claimant within ninety (90) days after receiving the claim.  If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank may extend the response period by an additional ninety (90) days
by notifying the claimant in writing before the end of the initial ninety (90) -
day period that an additional period is required.  The notice of extension must
state the special circumstances and the date by which the Bank expects to render
its decision.

 

            6.1.3    Notice of Decision.  If the Bank denies part or all of the
claim, the Bank shall notify the claimant in writing of the denial.  The Bank
shall write the notification in a manner calculated to be understood by the
claimant.  The notification shall set forth –

 

                                                            6.1.3.1            
the specific reasons for the denial,

 

                                                            6.1.3.2            
a reference to the specific provisions of the Agreement on which the denial is
based,

 

                                                            6.1.3.3            
a description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 

                                                            6.1.3.4            
an explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and

 

                                                            6.1.3.5            
a statement of the claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on review.

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

            6.2       Review Procedure.  If the Bank denies part or all of the
claim, the claimant shall have the opportunity for a full and fair review by the
Bank of the denial, as follows –

 

            6.2.1    Initiation – Written Request.  To initiate the review, the
claimant, within sixty (60) days after receiving the Bank’s notice of denial,
must file with the Bank a written request for review.

 

            6.2.2    Additional Submissions – Information Access.  The claimant
shall then have the opportunity to submit written comments, documents, records,
and other information relating to the claim.  The Bank shall also provide the
claimant, upon request and free of charge, reasonable access to and copies of
all documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

            6.2.3    Considerations on Review.  In considering the review, the
Bank shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether the information was submitted
or considered in the initial benefit determination.

 

            6.2.4    Timing of Bank Response.  The Bank shall respond in writing
to the claimant within sixty (60) days after receiving the request for review. 
If the Bank determines that special circumstances require additional time for
processing the claim, the Bank may extend the response period by an additional
sixty (60) days by notifying the claimant in writing before the end of the
initial sixty (60) - day period that an additional period is required.  The
notice of extension must state the special circumstances and the date by which
the Bank expects to render its decision.

 

            6.2.5    Notice of Decision.  The Bank shall notify the claimant in
writing of its decision on review.  The Bank shall write the notification in a
manner calculated to be understood by the claimant.  The notification shall set
forth –

 

                                                            6.2.5.1            
the specific reason for the denial,

 

                                                            6.2.5.2            
a reference to the specific provisions of the Agreement on which the denial is
based,

 

                                                            6.2.5.3            
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 

                                                            6.2.5.4            
a statement of the claimant’s right to bring a civil action under ERISA section
502(a).

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

Article 7

Miscellaneous

 

            7.1       Amendments and Termination.  Subject to section 7.15 of
this Agreement, this Agreement may be amended solely by a written agreement
signed by the Bank and by the Executive, and except for termination occurring
under Article 5 this Agreement may be terminated solely by a written agreement
signed by the Bank and by the Executive.

 

            7.2       Binding Effect.  This Agreement shall bind the Executive,
the Bank, and their beneficiaries, survivors, executors, successors,
administrators, and transferees.

 

            7.3       No Guarantee of Employment.  This Agreement is not an
employment policy or contract.  It does not give the Executive the right to
remain an employee of the Bank, nor does it interfere with the Bank’s right to
discharge the Executive.  It also does not require the Executive to remain an
employee nor interfere with the Executive’s right to terminate employment at any
time.

 

            7.4       Non-Transferability.  Benefits under this Agreement cannot
be sold, transferred, assigned, pledged, attached, or encumbered in any manner.

 

            7.5       Successors; Binding Agreement.  The Bank will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Bank, by
an assumption agreement in form and substance satisfactory to the Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Bank would be required to perform this Agreement if no
such succession had occurred.

 

            7.6       Tax Withholding.  The Bank shall withhold any taxes that
are required to be withheld from the benefits provided under this Agreement.

 

            7.7       Applicable Law.  This Agreement and all rights hereunder
shall be governed by the laws of the State of South Carolina, except to the
extent preempted by the laws of the United States of America.

 

            7.8       Unfunded Arrangement.  The Executive and Beneficiary are
general unsecured creditors of the Bank for the payment of benefits under this
Agreement.  The benefits represent the mere promise by the Bank to pay the
benefits.  Rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors.  Any insurance on the Executive’s life is a general
asset of the Bank to which the Executive and Beneficiary have no preferred or
secured claim.

 

            7.9       Entire Agreement.  This Agreement constitutes the entire
agreement between the Bank and the Executive concerning the subject matter.  No
rights are granted to the Executive under this Agreement other than those
specifically set forth.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

            7.10     Severability.  If for any reason any provision of this
Agreement is held invalid, such invalidity shall not affect any other provision
of this Agreement not held invalid, and each such other provision shall continue
in full force and effect to the full extent consistent with law.  If any
provision of this Agreement is held invalid in part, such invalidity shall not
affect the remainder of the provision not held invalid, and the remainder of
such provision together with all other provisions of this Agreement shall
continue in full force and effect to the full extent consistent with law.

 

            7.11     Headings.  Caption headings and subheadings herein are
included solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement.

 

            7.12     Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or mailed, certified or registered mail, return
receipt requested, with postage prepaid, to the following addresses or to such
other address as either party may designate by like notice.  If to the Bank,
notice shall be given to the board of directors, Southern First Bank, N.A., 112
Haywood Road, Greenville, South Carolina 29607, or to such other or additional
person or persons as the Bank shall have designated to the Executive in
writing.  If to the Executive, notice shall be given to the Executive at the
Executive’s address appearing on the Bank’s records, or to such other or
additional person or persons as the Executive shall have designated to the Bank
in writing.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

            7.13     Payment of Legal Fees.  The Bank is aware that after a
Change in Control management of the Bank could cause or attempt to cause the
Bank to refuse to comply with its obligations under this Agreement, or could
institute or cause or attempt to cause the Bank to institute litigation seeking
to have this Agreement declared unenforceable, or could take or attempt to take
other action to deny Executive the benefits intended under this Agreement.  In
these circumstances, the purpose of this Agreement would be frustrated.  It is
the intention of the Bank that the Executive not be required to incur the
expenses associated with the enforcement of rights under this Agreement, whether
by litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be granted to the Executive
hereunder.  It is the intention of the Bank that the Executive not be forced to
negotiate settlement of rights under this Agreement under threat of incurring
expenses.  Accordingly, if after a Change in Control occurs it appears to the
Executive that (x) the Bank has failed to comply with any of its obligations
under this Agreement, or (y) the Bank or any other person has taken any action
to declare this Agreement void or unenforceable, or instituted any litigation or
other legal action designed to deny, diminish, or to recover from the Executive
the benefits intended to be provided to the Executive hereunder, the Bank
irrevocably authorizes the Executive from time to time to retain counsel of the
Executive’s choice, at the expense of the Bank as provided in this section 7.13,
to represent the Executive in connection with the initiation or defense of any
litigation or other legal action, whether by or against the Bank or any
director, officer, stockholder, or other person affiliated with the Bank, in any
jurisdiction.  Notwithstanding any existing or previous attorney-client
relationship between the Bank and any counsel chosen by the Executive under this
section 7.13, the Bank irrevocably consents to the Executive entering into an
attorney-client relationship with that counsel, and the Bank and the Executive
agree that a confidential relationship shall exist between the Executive and
that counsel.  The fees and expenses of counsel selected from time to time by
the Executive as provided in this section shall be paid or reimbursed to the
Executive by the Bank on a regular, periodic basis upon presentation by the
Executive of a statement or statements prepared by such counsel in accordance
with such counsel’s customary practices, up to a maximum aggregate amount of
Five Hundred Thousand & No/100 ($500,000) Dollars, whether suit be brought or
not, and whether or not incurred in trial, bankruptcy, or appellate
proceedings.  The Bank’s obligation to pay the Executive’s legal fees provided
by this section 7.13 operates separately from and in addition to any legal fee
reimbursement obligation the Bank may have with the Executive under any separate
employment, severance, or other agreement between the Executive and the Bank. 
Anything in this section 7.13 to the contrary notwithstanding however, the Bank
shall not be required to pay or reimburse the Executive’s legal expenses if
doing so would violate section 18(k) of the Federal Deposit Insurance Act [12
U.S.C. 1828(k)] and Rule 359.3 of the Federal Deposit Insurance Corporation [12
CFR 359.3].

 

            7.14     Internal Revenue Code Section 280G Gross Up.  (a) 
Additional Payment to Account for Excise Taxes.  If as the result of a Change in
Control the Executive becomes entitled to acceleration of benefits under this
Agreement or under any other plan or agreement of or with the Bank or its
affiliates (together, the “Total Benefits”), and if any of the Total Benefits
will be subject to the Excise Tax as set forth in sections 280G and 4999 of the
Internal Revenue Code of 1986 (the “Excise Tax”), the Bank shall pay to the
Executive the following additional amounts, consisting of (x) a payment equal to
the Excise Tax payable by the Executive on the Total Benefits under section 4999
of the Internal Revenue Code (the “Excise Tax Payment”), and (y) a payment equal
to the amount necessary to provide the Excise Tax Payment net of all income,
payroll and excise taxes.  Together, the additional amounts described in clauses
(x) and (y) are referred to in this Agreement as the “Gross-Up Payment Amount.”

 

            Calculating the Excise Tax.  For purposes of determining whether any
of the Total Benefits will be subject to the Excise Tax and for purposes of
determining the amount of the Excise Tax,

 

                        1)         Determination of “Parachute Payments” Subject
to the Excise Tax: any other payments or benefits received or to be received by
the Executive in connection with a Change in Control or the Executive’s
Separation from Service (whether under the terms of this Agreement or any other
agreement or any other benefit plan or arrangement with the Bank, any person
whose actions result in a Change in Control, or any person affiliated with the
Bank or such person) shall be treated as “parachute payments” within the meaning
of section 280G(b)(2) of the Internal Revenue Code, and all “excess parachute
payments” within the meaning of section 280G(b)(1) shall be treated as subject
to the Excise Tax, unless in the opinion of the certified public accounting firm
that is retained by the Bank as of the date immediately before the Change in
Control (the “Accounting Firm”) such other payments or benefits do not
constitute (in whole or in part) parachute payments, or such excess parachute
payments represent (in whole or in part) reasonable compensation for services
actually rendered within the meaning of section 280G(b)(4) of the Internal
Revenue Code in excess of the base amount (as defined in section 280G(b)(3) of
the Internal Revenue Code), or are otherwise not subject to the Excise Tax,

 

                        2)         Calculation of Benefits Subject to Excise
Tax:  the amount of the Total Benefits that shall be treated as subject to the
Excise Tax shall be equal to the lesser of (x) the total amount of the Total
Benefits reduced by the amount of such Total Benefits that in the opinion of the
Accounting Firm are not parachute payments, or (y) the amount of excess
parachute payments within the meaning of section 280G(b)(1) (after applying
clause (1), above), and

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

                        3)         Value of Noncash Benefits and Deferred
Payments:  the value of any noncash benefits or any deferred payment or benefit
shall be determined by the Accounting Firm in accordance with the principles of
sections 280G(d)(3) and (4) of the Internal Revenue Code.

 

            Assumed Marginal Income Tax Rate. For purposes of determining the
amount of the Gross-Up Payment Amount, the Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation in
the calendar years in which the Gross-Up Payment Amount is to be made and state
and local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence on the date of Separation from Service,
net of the reduction in federal income taxes that can be obtained from deduction
of such state and local taxes (calculated by assuming that any reduction under
section 68 of the Internal Revenue Code in the amount of itemized deductions
allowable to the Executive applies first to reduce the amount of such state and
local income taxes that would otherwise be deductible by the Executive, and
applicable federal FICA and Medicare withholding taxes).

 

            Return of Reduced Excise Tax Payment or Payment of Additional Excise
Tax.  If the Excise Tax is later determined to be less than the amount taken
into account hereunder when the Executive’s employment terminated, the Executive
shall repay to the Bank – when the amount of the reduction in Excise Tax is
finally determined – the portion of the Gross-Up Payment Amount attributable to
the reduction (plus that portion of the Gross-Up Payment Amount attributable to
the Excise Tax, federal, state and local income taxes and FICA and Medicare
withholding taxes imposed on the Gross-Up Payment Amount being repaid by the
Executive to the extent that the repayment results in a reduction in Excise Tax,
FICA, and Medicare withholding taxes and/or a federal, state, or local income
tax deduction).

 

            If the Excise Tax is later determined to be more than the amount
taken into account hereunder when the Executive’s employment terminated (due,
for example, to a payment whose existence or amount cannot be determined at the
time of the Gross-Up Payment Amount), the Bank shall make an additional Gross-Up
Payment Amount to the Executive for that excess (plus any interest, penalties,
or additions payable by the Executive for the excess) when the amount of the
excess is finally determined.

 

            (b)        Responsibilities of the Accounting Firm and the Bank. 
Determinations Shall Be Made by the Accounting Firm.  Subject to the provisions
of section 7.14(a), all determinations required to be made under this section
7.14(b) – including whether and when a Gross-Up Payment Amount is required, the
amount of the Gross-Up Payment Amount and the assumptions to be used to arrive
at the determination (collectively, the “Determination”) – shall be made by the
Accounting Firm, which shall provide detailed supporting calculations both to
the Bank and the Executive within 15 business days after receipt of notice from
the Bank or the Executive that there has been a Gross-Up Payment Amount, or such
earlier time as is requested by the Bank.

 

            Fees and Expenses of the Accounting Firm and Agreement with the
Accounting Firm.  All fees and expenses of the Accounting Firm shall be borne
solely by the Bank.  The Bank shall enter into any agreement requested by the
Accounting Firm in connection with the performance of its services hereunder.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

            Accounting Firm’s Opinion.  If the Accounting Firm determines that
no Excise Tax is payable by the Executive, the Accounting Firm shall furnish the
Executive with a written opinion to that effect, and to the effect that failure
to report Excise Tax, if any, on the Executive’s applicable federal income tax
return will not result in the imposition of a negligence or similar penalty.

 

            Accounting Firm’s Determination Is Binding; Underpayment and
Overpayment.  The Determination by the Accounting Firm shall be binding on the
Bank and the Executive.  Because of the uncertainty in determining whether any
of the Total Benefits will be subject to the Excise Tax at the time of the
Determination, it is possible that a Gross-Up Payment Amount that should have
been made will not have been made by the Bank (“Underpayment”), or that a
Gross-Up Payment Amount will be made that should not have been made by the Bank 
(“Overpayment”).  If, after a Determination by the Accounting Firm, the
Executive is required to make a payment of additional Excise Tax, the Accounting
Firm shall determine the amount of the Underpayment that has occurred.  The
Underpayment (together with interest at the rate provided in section
1274(d)(2)(B) of the Internal Revenue Code) shall be paid promptly by the Bank
to or for the benefit of the Executive.  If the Gross-Up Payment Amount exceeds
the amount necessary to reimburse the Executive for his or his Excise Tax
according to section 7.14(a), the Accounting Firm shall determine the amount of
the Overpayment that has been made.  The Overpayment (together with interest at
the rate provided in section 1274(d)(2)(B) of the Internal Revenue Code) shall
be paid promptly by the Executive to or for the benefit of the Bank.  Provided
that the Executive’s expenses are reimbursed by the Bank, the Executive shall
cooperate with any reasonable requests by the Bank in any contests or disputes
with the Internal Revenue Service relating to the Excise Tax.

 

            Accounting Firm Conflict of Interest.  If the Accounting Firm is
serving as accountant or auditor for the individual, entity, or group effecting
the Change in Control, the Executive may appoint another nationally recognized
public accounting firm to make the Determinations required hereunder (in which
case the term “Accounting Firm” as used in this Agreement shall be deemed to
refer to the accounting firm appointed by the Executive under this paragraph).

 

            7.15     Termination or Modification of Agreement Because of Changes
in Law, Rules or Regulations.  The Bank is entering into this Agreement on the
assumption that certain existing tax laws, rules, and regulations will continue
in effect in their current form.  If that assumption materially changes and the
change has a material detrimental effect on this Agreement, then the Bank
reserves the right to terminate or modify this Agreement accordingly, subject to
the written consent of the Executive, which shall not be unreasonably withheld. 
This section 7.15 shall become null and void effective immediately upon a Change
in Control.

 

Article 8

Administration of Agreement

 

            8.1       Plan Administrator Duties.  This Agreement shall be
administered by a Plan Administrator consisting of the Bank’s board of directors
or such committee or person(s) as the board shall appoint.  The Executive may be
a member of the Plan Administrator.  The Plan Administrator shall also have the
discretion and authority to (x) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Agreement and
(y) decide or resolve any and all questions, including interpretations of this
Agreement, as may arise in connection with the Agreement.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

            8.2       Agents.  In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel, who may be counsel to the Bank.

 

            8.3       Binding Effect of Decisions.  The decision or action of
the Plan Administrator with respect to any question arising out of or in
connection with the administration, interpretation, and application of the
Agreement and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Agreement. 
No Executive or Beneficiary shall be deemed to have any right, vested or
nonvested, regarding the continued use of any previously adopted assumptions.

 

            8.4       Indemnity of Plan Administrator.  The Bank shall indemnify
and hold harmless the members of the Plan Administrator against any and all
claims, losses, damages, expenses, or liabilities arising from any action or
failure to act with respect to this Agreement, except in the case of willful
misconduct by the Plan Administrator or any of its members.

 

            8.5       Bank Information.  To enable the Plan Administrator to
perform its functions, the Bank shall supply full and timely information to the
Plan Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation from Service of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.

 

 

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

 

           

 

--------------------------------------------------------------------------------

 


 

 

 

 

In Witness Whereof, the Executive and a duly authorized officer of the Bank have
executed this Salary Continuation Agreement this ____ day of
____________________, 2008, to be effective as of the date first written above.

 

Executive:                                                               Bank:

 

                                                                                   
Southern First Bank, N.A.

 

                                             
                                     
By:                                                                
                                                 

                                                                                   
            R. Arthur Seaver, Jr.  

                                                                                   
Its:   Chief Executive Officer

 

 

                                                                                   
And By:                                                         
                                             

                                                                                               
       James B. Orders, III

                                                                                   
Its:   Chairman of the Board

 

--------------------------------------------------------------------------------

 


 

 

 

 

Beneficiary Designation

Southern First Bank, N.A.

Salary Continuation Agreement

 

            I, _____________________, designate the following as beneficiary of
any death benefits under this Salary Continuation Agreement –

 

            Primary:
                                                                                                                                

                                                                                                                                                          
.

 

            Contingent:
                                                                                                                           

                                                                                                                         
                                 .

 

            Note:  To name a trust as beneficiary, please provide the name of
the trustee(s) and the exact name and date of the trust agreement.

 

            I understand that I may change these beneficiary designations by
filing a new written designation with the Bank.  I further understand that the
designations will be automatically revoked if the beneficiary predeceases me, or
if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

 

                                    Signature:
                                                                  
                                                    

                                                           

 

                                    Date:              
                                            , 2008

 

 

            Accepted by the Bank this              day of
                                           , 2008.

 

                                                           
By:                                                                             
                                                                         

 

                                                            Print Name:
                                                   
                                                              

 

                                                            Title:
                                                              
                       
                                                              

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

Schedule A

Southern First Bank, N.A.

Salary Continuation Agreement

 

[Executive]

 

SCHEDULE A ASSUMPTIONS:

 

 1. Please Note:  The Schedule A calculations below are for illustrative and
    informational purposes only and are subject to change due to changes in the
    assumptions from time to time, such as changes in the assumed discount rate,
    variations between the assumed timing of certain payments and the eventual
    actual timing of such payments, and other factors.  The below calculations
    assume a six and one-quarter percent (6.25%) discount rate and a October 1,
    2008 SERP Effective Date.  If there is a contradiction between the terms of
    the Agreement and this Schedule A concerning the actual amount of a
    particular benefit amount due to the Executive, then the actual amount of
    the benefit set forth in the Agreement shall control.  If the Plan
    Administrator changes the discount rate employed for purposes of calculating
    the Accrual Balance, the Plan Administrator shall prepare or cause to be
    prepared a revised Schedule A for the Executive, which shall supersede and
    replace any and all Schedules A previously prepared under or attached to
    this Agreement.

 

 1. The Schedule A calculations below assume a benefit payable for the
    Executive’s lifetime after age sixty-five (65), with a minimum benefit for a
    fifteen (15) – year term certain period.

 

 1. The Change in Control benefit for _________________ is an amount equal to
    the greater of his annual retirement benefit
    (_____________________($__________) dollars) or his Accrual Balance at the
    time of the Change in Control.

 

 1. The Schedule A calculations assume that payment of the early termination and
    disability benefits begins immediately after the Executive attains age
    sixty-five (65).  The possible six (6) – month delay because of Internal
    Revenue Code section 409A is ignored for calculation purposes.

 

 1. The early termination and disability benefits are actually based on the
    Executive’s Accrual Balance existing at the end of the month immediately
    before early termination occurs or immediately before the month in which
    termination because of disability occurs, compounding this Accrual Balance
    forward to the Executive’s Normal Retirement Age taking into account
    interest at the discount rate or rates established by the Plan
    Administrator, and amortizing this resulting amount over the Executive’s
    lifetime for a fifteen (15) – year term certain period beginning with the
    Executive’s Normal Retirement Age.  For clarity, Schedule A shows early
    termination and disability benefits based on the Executive’s end-of-year
    Accrual Balances.  For example, ______________ $17,105 early termination and
    disability benefit at age 54 is based on his December 31, 2011 Accrual
    Balance, as compounded and amortized as discussed above.  Accordingly,

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

Schedule A

Southern First Bank, N.A.

Salary Continuation Agreement

 

[Executive]

 

SCHEDULE A ASSUMPTIONS (continued):

 

the $17,105 early termination and disability benefit assumes his termination
occurs in January 2012.

 

 1. For _______________, the Change in Control benefit is based on his Accrual
    Balance when the change in control occurs.  For clarity, the Schedule A
    shows Change in Control benefits based on end-of-year Accrual Balances.  For
    example, _____________ $84,180 Change in Control benefit at age 54 is based
    on his December 31, 2011 Accrual Balance.  Accordingly, the $84,180 Change
    in Control benefit assumes the change in control occurs in January 2012.

 

The Schedule A calculations assume that none of the Executives are entitled to
an early termination benefit unless the Executive remains in the active
employment of Southern First Bank until at least December 2013.

 

--------------------------------------------------------------------------------

 

 

 

 

 

Schedule A

 

 

[Executive]

 

 

--------------------------------------------------------------------------------

 

 